EXHIBIT 99.1 NUMONYX HOLDINGS B.V. CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2009 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firm Consolidated Statement of Operations 4 Consolidated Statement of Comprehensive Loss 5 Consolidated Balance Sheet 6 Consolidated Statement of Cash Flows 7 Consolidated Statement of Changes in Shareholders’ Equity 8 INDEX TO NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Page The Company 9 Accounting Policies 10 Equity Investments 14 Trade Accounts Receivable, Net 15 Inventories, Net 16 Assets Held for Sale 16 Other Receivables and Current Assets 16 Intangible Assets 17 Property, Plant and Equipment 18 Other Investments and Non-Current Assets 18 Other Payables and Accrued Liabilities 19 Post-Retirement and Other Long Term Employee Benefits 19 Share Based Compensation 22 Long Term Debt and Debt Obligations to Related Parties 23 Other Non Current Liabilities 24 Shareholders’ Equity 24 Other Income and Expenses, Net 25 Impairment and Restructuring Charges 25 Interest Income and Expenses 26 Income Taxes 26 Financial Instruments and Risk Management 29 Commitments 30 Related Party Transactions 30 Subsequent Events 33 2 PricewaterhouseCoopers SA Avenue Giuseppe-Motta 50 Case postale 2895 1211 Genève 2 Phone +41 58 Fax +41 58 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Numonyx Holdings B.V.: In our opinion, the accompanying consolidated balance sheet and the related consolidated statements of operations, comprehensive loss, cash flows and changes in shareholders’ equity present fairly, in all material respects, the financial position of Numonyx Holdings B.V and its subsidiaries at December 31, 2009, and the results of its operations and its cash flows for the year ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. PricewaterhouseCoopers SA /s/ Rolf Johner /s/ Kenneth Postal Rolf Johner Kenneth Postal Geneva, February 28, 2010 3 NUMONYX HOLDINGS B.V. CONSOLIDATED STATEMENT OF OPERATIONS For the year ended December 31, 2009 In Thousands of US Dollars Net sales $ Other revenues Net revenues Cost of sales ) Gross profit Selling, general, and administrative expenses ) Research and development expenses ) Impairment and restructuring charges ) Other income and expenses, net Operating loss ) Interest expense, net ) Income from equity investment Loss before income taxes ) Income tax expense ) Net loss $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 NUMONYX HOLDINGS B.V. CONSOLIDATED STATEMENT OF COMPREHENSIVE LOSS For the year ended December 31, 2009 In Thousands of US Dollars Net loss $ ) Other comprehensive (loss) / income, net of tax: Foreign currency translation adjustments ) Defined benefit pension plans: Actuarial loss during the period ) Other comprehensive (loss) / income ) Comprehensive Loss $ ) The accompanying notes are an integral part of these consolidated financial statements. 5 NUMONYX HOLDINGS B.V. CONSOLIDATED BALANCE SHEET As of December 31, 2009 In Thousands of US dollars Assets Current assets: Cash and cash equivalents $ Restricted cash Trade accounts receivable, net Inventories Assets held for sale Deferred tax assets Other receivables and assets Total current assets Intangible assets, net Property, plant and equipment, net Restricted cash Deferred tax assets Equity investment Other non-current assets Total assets Liabilities and shareholders’ equity Current liabilities: Debt obligations to related parties Current portion of long-term debt Trade accounts payable Other payables and accrued liabilities Deferred tax liabilities Total current liabilities Long-term debt Debt obligations to related parties Pension liability Long-term deferred tax liabilities - Other non-current liabilities Total Liabilities Commitments and contingencies (Note 22) Share Capital: Common stock (Ordinary shares: 250,000,000 shares authorized, 210,700,758 shares issued) Preferred stock (Preferred A shares: 14,204,545 shares authorized and issued, Preferred A-1 shares: 142,045 shares authorized, none issued) Additional paid–in capital Accumulated deficit ) Accumulated other comprehensive income Shareholders’ equity Total liabilities and shareholders’ equity $ The accompanying notes are an integral part of these consolidated financial statements. 6 NUMONYX HOLDINGS B.V. CONSOLIDATED STATEMENT OF CASH FLOWS For the year ended December 31, 2009 In Thousands of US dollars Cash flows from operating activities: Net loss $ ) Adjustments to reconcile net loss to cash flows generated from / (used in) operating activities: Depreciation and amortization Amortization of debt guarantees Non-cash interest expense Changes in deferred income taxes Income from equity investment ) Impairment and restructuring charges, net of cash payments Gain on sale of other non-current assets ) Other non-cash items Changes in assets and liabilities: Trade accounts receivable, net Inventories Trade accounts payable ) Other assets and liabilities, net ) Net cash generated from / (used in) operating activities Cash flows from investing activities: Payment for purchase of tangible assets ) Proceeds from sales of tangible assets Investments in intangible assets ) Changes in restricted cash ) Net cash used in investing activities ) Cash flows from financing activities: Repayments of debt ) Net cash (used in) / provided by financing activities ) Net cash increase $ Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ Supplemental disclosure of cash flow information: Interest paid ) Income taxes paid ) The accompanying notes are an integral part of these consolidated financial statements. 7 NUMONYX HOLDINGS B.V. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY For the year ended December 31, 2009 and nine month period In Thousands of US dollars Common Stock Common Stock (Shares) Preferred Stock Preferred Stock (Shares) Additional Paid in Capital Accumulated Deficit Accumulated Other Comprehensive income Total Shareholders’ Equity Balance at December 31, 2008 $ ) $ $ Net loss ) ) Other comprehensive loss ) ) Balance at December 31, 2009 $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 8 NUMONYX HOLDINGS B.V. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.THE COMPANY Numonyx Holdings B.V. (“Numonyx” or “the Company”) is a global manufacturer of non-volatile memory solutions (also commonly referred to as flash memory products). Numonyx focuses on supplying non-volatile memory solutions for a variety of consumer and industrial devices including cellular phones, MP3 players, digital cameras, computers and other high-tech equipment.The Company was formed in 2008 to be the holding company for the combination of the entire flash memory business of ST Microelectronics (‘STM’), of part of the NOR flash memory business of Intel Corporation (‘Intel’), and a cash investment from a private equity firm, Francisco Partners (‘FP’). STM, Intel and FP own 48.6%, 45.1% and 6.3% voting ownership in Numonyx, respectively. Since the Company’s formation, to support the establishment and stabilization of Numonyx, STM and Intel provided certain services to Numonyx including supply chain, procurement, site manufacturing, information technology, human resource, and finance & accounting services.Numonyx compensated STM and Intel for such services in accordance with the terms of the ‘Transition Services Agreements’ which govern the provision of these services. Details of these transactions are included within Note 23, ‘Related Party Transactions’, in the consolidated financial statements. In accordance with US GAAP, the formation of Numonyx was considered a business combination and STM was considered the accounting acquirer. The impact of this determination is that Numonyx recorded assets contributed by STM at net book value, and assets contributed by Intel at fair market value. On March 30, 2008 the Company acquired the contributed NOR flash business of Intel in exchange for a 45.1% equity interest in the Company, representing 101,436,851 ordinary shares of Numonyx Holdings B.V. and an interest-bearing long-term loan note in the principal amount of $144.4 million.The results of these operations have been included in the consolidated financial statements since that date. The aggregate purchase price of the business from Intel was $822 million. The value of the business was determined based on third party valuations of the contributed business performed using a combination of discounted cash flows and market comparable data. The following table summarizes the fair values of the assets acquired and liabilities assumed at the date of acquisition. At March 30, 2008 (In Millions) Cash $ 51 Inventory Fixed assets Intangible assets Fair value of favorable operating lease 70 Liabilities assumed (8 ) Total $ Of the $114 million of acquired intangible assets, $5 million was assigned to research and development assets that were written off at the date of acquisition in accordance with US GAAP. Those write-offs are included in research and development expenses. The remaining $109 million of acquired intangible assets have a weighted-average useful life of approximately 3 years. The intangible assets that make up that amount include a loan guarantee of $79 million (4-year useful life), supply agreement of $19 million (9-month useful life) and product and process technology of $11 million (3-year and 7-year useful lives respectively). There was no goodwill associated with this business combination. 9 2.ACCOUNTING POLICIES The accounting policies of the Company conform to accounting principles generally accepted in the United States of America (“U.S. GAAP”). All balances and values in the current period are shown in thousands of US dollars unless otherwise stated. 2.1 - Principles of Consolidation The consolidated financial statements include the accounts of Numonyx Holdings B.V. and its wholly owned subsidiaries. Intercompany accounts and transactions have been eliminated. The Company uses the equity method to account for equity investments in instances in which it owns common stock or similar interests and has the ability to exercise significant influence, but not control, over the investee. The Company’s share in its equity investment’s profit and loss is recognized in the consolidated statement of operations as ‘Income from equity investment’ and in the consolidated balance sheet as an adjustment against the carrying amount of the investment. 2.2 - Use of Estimates The preparation of consolidated financial statements and disclosures in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and revenues and expenses during the reporting period. The primary areas that require significant estimates and judgments by management include sales returns and allowances, allowance for doubtful accounts, inventory reserves and normal manufacturing thresholds to determine costs capitalized in inventory, restructuring charges, assumptions used in calculating pension obligations and deferred income tax assets and liabilities including required valuation allowances. The actual results experienced by the Company could differ materially and adversely from management’s estimates. 2.3 - Foreign Currency The U.S. dollar is the reporting currency of the Company. The U.S. dollar is the currency of the primary economic environment in which the Company operates since the worldwide semiconductor industry uses the dollar as a currency of reference for actual pricing in the market. The U.S. dollar is the functional currency for the Company and its subsidiaries. The Company’s equity investment has a functional currency other than the US dollar. Monetary transactions and accounts denominated in non-U.S. currencies, such as cash or payables to vendors, have been remeasured to the U.S. dollar at current exchange rates; non-monetary items such as inventory and fixed and intangible assets, are remeasured at historical exchange rates. 2.4 - Revenue Recognition In accordance with U.S. GAAP, revenue from products sold to customers is recognized when all of the following conditions have been met: (a) persuasive evidence of an arrangement exists; (b) delivery has occurred; (c) selling price is fixed or determinable; and (d) collection is reasonably assured.This usually occurs at the time of shipment except for sales to certain distribution customers. During 2008, STM and Intel sold products to, and invoiced customers on behalf of the Company. Billings and related returns and provisions information was then communicated to the Company and recorded in the Company’s financial systems. Revenue was therefore generated in accordance with the terms and conditions of sale of STM and Intel, and recognized in accordance with STM and Intel’s existing policies and procedures. In December 2008, the arrangement with STM ceased and Numonyx began to bill customers directly, in accordance with the Company’s own established terms and conditions. During 2009, in addition to revenue generated directly by Numonyx, Intel continued to sell products to customers, invoice customers and collect monies due from customers on behalf of the Company. Billings and related returns and provisions information was then communicated to the Company and recorded in the Company’s financial systems. The revenue generated through Intel continued to be generated in accordance with the terms and conditions of sale of Intel, and therefore continued to be recognized in accordance with Intel’s existing policies and procedures. Differences exist between Numonyx terms and conditions of sale and those of Intel. These are described below. 10 Consistent with standard business practice in the memory industry, price protection is granted to distribution customers on their existing inventory of the Company’s products to compensate them for declines in market prices. For revenue generated directly by Numonyx to distribution customers which relates primarily to revenues assumed from the legacy STM business, revenue is recorded when inventory is shipped. At the time revenue is recorded, the Company records estimated reductions to sales based upon historical experience of product returns, and the impact of price protection. In order to make such estimates, the Company analyzes historical returns, current economic conditions, customer demand and any relevant specific customer information. If the Company is unable to reasonably estimate the level of product returns or other revenue allowances, it could have a significant impact on revenue recognition, potentially requiring deferral of the recognition of additional sales until customers sell the products to their end customers. For revenue generated through Intel for distribution customers, the Company is unable to reasonably estimate the level of product returns and the impact of price protection based on the terms and conditions of arrangements entered into between Intel and our customers. The Company defers revenue and its related cost of sales, under agreements allowing price protectionand /or right of return until the distributors sell the merchandise to their end customers. The net amount is recorded as deferred income on shipments to distributors and is included within ‘Other payables and accrued liabilities’ in the consolidated balance sheet. Pricing allowances, including discounts based on contractual arrangements with customers, are recorded when revenue is recorded as a reduction to both accounts receivable and revenue. The Company’s customers occasionally return products for technical reasons. The Company’s standard terms and conditions of sale provide that, if the Company determines that the products are non-conforming, the Company will repair or replace the non-conforming products, or issue a credit or rebate of the purchase price. The Company estimates returns at the time of sale and records the accrued amounts as a reduction of revenue. The Company includes shipping charges billed to customers in net sales, and includes the related shipping costs in cost of sales. 2.5 - Other revenue Other revenues consist primarily of sales of materials or scrap product. 2.6 - Research and Development Research and development costs are charged to expense as incurred.The amortization recognized on technologies and licenses acquired to facilitate the Company’s research is recorded as research and development expenses.Funding for research and development is obtained from governmental agencies and the amounts are recorded as a reduction to research and development expenses. 2.7 - Property, Plant and Equipment Property, plant, and equipment contributed from STM and Intel upon the formation of the Company were initially stated at carrying value for the assets contributed by STM, and at fair value for the assets contributed by Intel, consistent with the treatment of the formation of the Company as a business combination in accordance with U.S. GAAP and with the determination of STM being the accounting acquirer in the business combination.These assets are being depreciated over their respective remaining useful lives at the time of the transaction.Property, plant and equipment purchased since the formation of the Company are stated at historical cost. Additions and major improvements are capitalized, minor replacements and repairs and maintenance are charged to operations in the period in which they are incurred. Land is not depreciated.Depreciation on fixed assets acquired after the formation of the Company is computed using the straight-line method over the following estimated useful lives: Buildings 33 years Facilities and Leasehold Improvements 5-10 years Machinery and Equipment 6 years Computer and Research & Development Equipment 3-7 years 11 Reviews are performed if facts and circumstances indicate that the carrying amount of assets may not be recoverable or that the useful life is shorter than originally estimated.If an impairment indicator exists, the Company assesses the recoverability of its assets held for use by comparing the projected undiscounted net cash flows associated with the related asset or group of assets over their remaining estimated useful lives against their respective carrying amounts.Impairment, if any, is measured on the excess of the carrying amount over the fair value of those assets.If the Company determines that the useful lives are shorter than originally estimated, the net book values of the assets are depreciated prospectively over the newly determined remaining useful lives. Property, plant and equipment is reclassified as held for sale and depreciation ceases to be recorded when an asset or asset group meets the held for sale criteria as defined under U.S. GAAP.An impairment charge may be taken against the assets if the estimated selling price is less than the carrying value of the assets. When property, plant and equipment are retired, sold, or otherwise disposed of, the net book value of the assets is removed from the Company’s books and the net gain or loss is included in ‘Other income and expenses, net’ in the consolidated statement of operations. Leasing agreements in which a significant portion of the risks and rewards of ownership are retained by the Company are classified as finance leases. These leases are included in ‘Property, Plant and Equipment’ and depreciated over the shorter of the estimated useful life or the lease term. Leasing agreements classified as operating leases are arrangements in which the lessor retains a significant portion of the risks and rewards of ownership of the leased asset. Payments made under operating leases are charged to the consolidated statement of operations on a straight-line basis over the period of the lease. 2.8 - Inventories Inventories are stated at the lower of cost or net realizable value. Cost is based on the weighted average cost by adjusting standard cost to approximate actual manufacturing costs over the average period of inventory holding; the cost is therefore dependent on the Company’s manufacturing performance.In the case of underutilization of manufacturing facilities, the costs associated with the excess capacity are not included in the valuation of inventories but charged directly to cost of sales in the period incurred.Net realizable value is the estimated selling price in the ordinary course of business, less applicable variable selling expenses. The Company continuously evaluates the net realizable value of inventory and writes off inventory which has the characteristics of slow-moving, old production date and technical obsolescence.Additionally, the Company evaluates product inventory to identify obsolete or slow-selling stock and records a specific provision if the Company estimates the inventory will eventually become obsolete.Provisions for obsolescence are estimated for excess uncommitted inventory based on the previous quarter and anticipated future sales, order backlog and production plans. 2.9 - Income Taxes The provision for incomes taxes represents the income taxes expected to be paid or the benefit expected to be received related to the current year income or loss in each tax jurisdiction. Deferred tax assets and liabilities are recorded for all temporary differences arising between the tax and book basis of assets and liabilities and for the benefits of tax credits and operating loss carryforwards. Deferred income tax is determined using tax rates and laws that are enacted on the balance sheet date and that are expected to apply when the related deferred income tax asset is realized or the deferred income tax liability is settled. Deferred income tax assets are recognized in full but the Company assesses whether it is more likely than not that future taxable profit will be available against which the temporary differences will be utilized. A valuation allowance is provided where necessary to reduce deferred tax assets to the amount for which management considers the possibility of recovery to be more likely than not. 2.10 - Cash and Cash Equivalents Cash and cash equivalents represent cash on hand with external financial institutions with an original maturity of less than ninety days. 2.11 - Restricted Cash Restricted cash includes collateral deposits used as security for the provision of certain services to the Company, lease deposits on office space and deposits required by customs authorities.The restricted cash is held in highly liquid funds placed with financial institutions. 12 2.12 - Trade Accounts Receivable Trade accounts receivable are recognized at their sales value, net of allowances for doubtful accounts and sales returns. The Company maintains an allowance for doubtful accounts for potential estimated losses resulting from its customers’ inability to make required payments.The Company bases its estimates on historical collection trends and records a provision accordingly. When a trade receivable is uncollectible, it is written-off against the allowance account for trade receivables.Subsequent recoveries, if any, of amounts previously written-off are credited against ‘Selling, general and administrative expenses’ in the consolidated statement of operations. In addition to revenue generated directly by Numonyx, during 2009 Intel sold products to customers, invoiced customers and collected monies due from customers on behalf of the Company, under the terms of the Transition Services Agreement between Numonyx and Intel. Trade accounts receivable disclosed on the balance sheet related to revenue generated by Intel represent monies owed from end customers which have not been collected by Intel, and therefore not yet remitted to Numonyx. 2.13 - Intangible Assets Details of intangible assets held by the Company, and the related amortization periods, are detailed below: Loan guarantees 4 years Loan arrangement fees 4 years Contributed technology 3-7 years Software and licenses 3-5 years The carrying value of intangible assets subject to amortization is evaluated whenever changes in circumstances indicate that the carrying amount may not be recoverable. The Company evaluates the remaining useful life of intangible assets at each reporting period to determine whether events and circumstances warrant a revision to the remaining period of amortization. 2.14 - Employee Benefits Pension Obligations The Company sponsors various pension schemes for its employees. These schemes conform to local regulations and practices in the countries in which the Company operates. They are generally funded through payments to insurance companies or trustee-administered funds, determined by periodic actuarial calculations. Such plans include both defined benefit and defined contribution plans. A defined benefit plan is a pension plan that defines the amount of pension benefit that an employee will receive on retirement, usually dependent on one or more factors such as age, years of service and compensation. A defined contribution plan is a pension plan under which the Company pays fixed contributions into a separate entity. The Company has no legal or constructive obligations to pay further contributions for a defined contribution plan if the fund does not hold sufficient assets to pay all employees the benefits relating to employee service in the current and prior periods. The Company accounts for the overfunded and underfunded status of defined benefit plans in its consolidated financial statements as at December 31, 2009. The overfunded or underfunded status of the defined benefit plans are calculated as the difference between the fair value of plan assets and the projected benefit obligations. For defined contribution plans, the Company pays contributions to publicly or privately administered pension insurance plans on a mandatory, contractual or voluntary basis. The Company has no further payment obligations once the contributions have been paid. The contributions are recognized as employee benefit expense when they are due. Prepaid contributions are recognized as an asset to the extent that a cash refund or a reduction in the future payments is available. Termination Benefits Termination benefits are payable when an employee is involuntarily terminated, or whenever an employee accepts voluntary termination in exchange for these benefits. All termination benefits payable by the Company relate to one-time benefit arrangements. A one time benefit arrangement is one that is established by a termination plan that applies to a specified termination event or for a specified future period. These one-time involuntary termination benefits are recognized as a liability when the termination plan meets certain criteria and has been communicated to employees. 13 Stock Options During 2008, an equity incentive plan was established by the Company but no equity grants were made. During 2009, the first restricted stock unit grants were issued from the plan. Under the terms of the plan, vesting is contingent upon a qualified public offering of shares in the Company, or other change in control of the Company occurring. As at December 31, 2009, a qualified public offering was not imminent and a change in control of the Company was not considered probable and therefore no stock based compensation expense has been recorded in the consolidated statement of operations for the year ended December 31, 2009. 2.15 - Long Term Debt and Debt Obligations to Related Parties Bank loans are recognized at historical cost. Debt obligations to related parties relate to long-term loan notes issued to shareholders in partial consideration for the assets contributed upon the formation of Numonyx, plus the interest accrued to date. The bank loan is classified as a long term liability as it is not repayable, either in part or fully, before December 31, 2010. The element of debt obligations to related parties which is expected to be repaid before December 31, 2010 is classified as a short term liability, the remainder are classified as long term liabilities. 2.16 - Share Capital Ordinary shares and preference shares are classified as equity. 2.17 - Comprehensive Income (Loss) Comprehensive income (loss) is defined as the change in equity of a business during a period except those changes resulting from investment by or distributions to shareholders. In the accompanying consolidated financial statements, ‘Accumulated other comprehensive loss’ consists of the after tax effects of foreign currency translation adjustments relating to the Company’s equity investment and the impact of recognizing the underfunded status of defined benefit plans. 2.18 - Recent Accounting Pronouncements In June 2009, the Financial Accounting Standards Board (“FASB”) issued ASC 810 (originally issued as SFAS No.167, “Amendments to FASB Interpretation No.46(R)”. Among other items, ASC 810 responds to concerns about the application of certain key provisions of FIN 46(R), including those regarding the transparency of the involvement with variable interest entities. ASC 810 is effective for calendar year companies beginning on January1, 2010. The Company does not believe the adoption of ASC 810 will have a significant impact on its financial position, results of operations, cash flows, or disclosures. On September23, 2009, the FASB ratified Emerging Issues Task Force Issue No.08-1, “Revenue Arrangements with Multiple Deliverables” (EITF 08-1). EITF 08-1 updates the current guidance pertaining to multiple-element revenue arrangements included in ASC Subtopic 605-25, which originated primarily from EITF 00-21, also titled “Revenue Arrangements with Multiple Deliverables.” EITF 08-1 will be effective for annual reporting periods beginning January1, 2011 for calendar-year entities. The Company does not believe the adoption of EITF 08-1 will have a significant impact on its financial position, results of operations, cash flows, or disclosures. The Company has evaluated subsequent events through February 28, 2010, the date the Company’s consolidated financial statements were issued. 3.EQUITY INVESTMENT Hynix Numonyx Semiconductor Ltd. Upon the formation of Numonyx, STM transferred a 17% equity interest it had in a venture which it established with Hynix Semiconductor Inc.This venture was originally established in 2004 via a signed agreement between STM and Hynix Semiconductor Inc. to build a front-end memory-manufacturing facility in Wuxi City, Jiangsu Province, China. Upon transfer of the interest to Numonyx, the venture was renamed Hynix Numonyx Semiconductor Ltd. 14 Numonyx’ equity interest in the venture decreased to 16% during the fourth quarter of 2008, due to an additional investment made by a new investor in the venture, Hynix Semiconductor Wuxi Ltd. Since then, Numonyx has invested an additional $100 million in the joint venture ($50 million investment made in both 2008 and 2009) to increase the Company’s equity interest. However, at the balance sheet date, Numonyx had not received final approval from the Chinese authorities for these increases in equity investment. As such, the $100 million investment is recorded as a long term prepayment within ‘Other non-current assets’ in the consolidated balance sheet. Once approval is obtained, the investment will be recorded as an increase to ‘Equity investment’, and Numonyx’ interest will increase to 21%. Under the terms of the joint venture, Numonyx has the option to purchase from Hynix Semiconductor Inc. an additional $150 million in share capital to increase the Company’s interest in the venture to approximately 25%. The members of the joint venture also have certain put and call rights (i.e., the right to “put” and sell their interest to the other member or to “call” and purchase the other member’s interest), with the price being based on the book value, less liabilities, times the applicable ownership percentage. In the case of the contemplated change in control of Numonyx as described in Note 24, ‘Subsequent events’, Numonyx would have the right to “put” its interest to Hynix and this would also trigger the ability of Hynix to “call” the Numonyx interest. In addition, as happened with the transfer of STM’s interest to Numonyx upon formation of the Company, Hynix could be requested to agree to the change of control and Numonyx’s interest could be transferred to the new controlling entity, Micron Technology Inc. Such changes are also subject to and contingent upon multiple levels of Chinese governmental approvals. The Company believes that there is no fair value associated with these options. Although the Company does not currently own 20% of the venture, the Company uses the equity method to account for this investment based on the fact that it has the ability to exercise significant influence, but not control, over this investee coupled with the future ability to own more than 20% of this investment. Summarized financial information of the Company’s equity investment is shown below: Operating results: Revenues $ Net profit Balance sheet: Assets $ Liabilities 4.TRADE ACCOUNTS RECEIVABLE, NET Trade accounts receivable, net consisted of the following: Trade accounts receivable $ Less allowance for doubtful accounts ) Total $ Bad debt expense in 2009 was $2.2 million. 15 5.INVENTORIES Inventories consisted of the following: Raw materials $ Work in process Finished goods Total $ 6.ASSETS HELD FOR SALE On December 30, 2009, an option agreement was signed by the Company, granting STM the option to acquire the majority of the assets at the Company’s facility in Catania, Italy, including the factory building, office building and the majority of the tools and equipment located in the plant. In addition, a number of employees would transfer to STM upon execution of the option, along with all contracts related to the facilities and any other assets, liabilities and rights relating to the facilities. The agreement also specifies that the tax carrying amount of assets and any non-operating losses would also be transferred as part of the sale.Upon execution of the option, the consideration payable would be the cancellation of $78 million of long term notes held by STM.The option agreement expires on June 30, 2010, with an option to extend by a further three months, subject to agreement by the Company. As a result of entering into this agreement, and upon meeting the held for sale criteria as defined under U.S. GAAP, the Company reclassified the assets to be sold from their original balance sheet classification to ‘Assets held for Sale’ and adjusted the values of these assets to fair value less costs to sell at December 31, 2009, recording the charge within ‘Impairment and restructuring charges’ in the consolidated statement of operations.Fair value less costs to sell was based on the net consideration provided for in the option agreement. Assets held for sale consisted of the following: Property, plant and equipment $ Long term deferred tax assets Less impairment charge ) Total $ As required by U.S. GAAP, the Company has ceased to record depreciation on the property, plant and equipment classified as held for sale. 7.OTHER RECEIVABLES AND CURRENT ASSETS Other receivables and current assets consisted of the following: Receivables from related parties $ Receivables from government agencies Prepayments, advances and other debtors Total $ 16 8.INTANGIBLE ASSETS Intangible assets consisted of the following as at December 31, 2009: Gross Value Accumulated Amortization Net Value Loan guarantees $ $ ) $ Loan arrangement fees ) Product and process technology ) Software development and licenses ) December 31, 2009 $ $ ) $ During 2009, the Company capitalized $16.5 million of software and licenses and software development costs related to significant system implementations and changes that the Company has undertaken since its formation. In addition the Company fully impaired self developed software of $14.9 million during the year. The software was contributed by STM upon the formation of Numonyx and had never been put into use by the Company. The impairment is recorded within ‘Impairment and restructuring charges’ in the consolidated statement of operations. In March 2008, the Company obtained a $450 million bank loan plus $100 million revolving credit facility from financial institutions.These facilities are repayable in full on March 25, 2012.STM and Intel agreed to act as guarantors of the facilities, each company guaranteeing 50% of the outstanding balance in the event that Numonyx defaults on repayment. Both guarantees were recorded as intangible assets in order to recognize the fair value of the benefit to Numonyx of these guarantees. The guarantees were recorded at fair value at the date of issuance and are being amortized over the term of the loan, 4 years.The amortization is recorded as interest expense. Loan arrangement fees are costs directly related to the securing of the debt financing described above. These fees are also being amortized over the 4 year period of the loan and are recorded as part of ‘Interest expense, net’ in the consolidated statement of operations. Product and process technology relates to technologies contributed by Intel to Numonyx upon formation of the Company. The technologies were recorded at fair value and are being amortized over their expected useful lives, 3 and 7 years respectively, within cost of sales in the consolidated statement of operations. Software development and licenses consist of costs relating to the development of IT systems and software and of software and related licenses acquired. Software development costs include external consulting costs and payroll costs directly associated with development of the system infrastructure.These costs were capitalized in accordance with U.S. GAAP.Software and licenses are currently amortized over a period of between 3 and 5 years and amortization is recorded primarily within ‘Selling, general and administrative expenses’ within the consolidated statement of operations, starting when the software is placed in operation. The aggregate amortization expense in 2009 was $60.2 million. 17 The estimated amortization of the existing intangible assets for the following years is: Year Amortization Expense $ Total $ 9.PROPERTY, PLANT, AND EQUIPMENT Property, plant, and equipment consist of the following: Land $ Buildings, facilities and leasehold improvements Machinery and Equipment Computer and R&D Equipment Other Tangible Assets Construction in progress Total Gross Cost $ Total Accumulated Depreciation $ ) TotalNet Cost $ Depreciation expense for 2009 was $219.8 million. There is no depreciation expense on construction in progress. As at December 31, 2009, Property Plant and Equipment totaling $43.8 million (comprising $45.7 million original net book value less $1.9 million impairment) were reported as a component of the line ‘Assets held for Sale’ on the consolidated balance sheet, relating to the Company’s facility in Catania, Italy for which a sale option agreement was signed, as explained in Note 6, ‘Assets Held for Sale’. 10.OTHER INVESTMENTS AND NON-CURRENT ASSETS Payments for additional equity investment $ Fair value of the favorable operating lease Long term receivable related to tax refund Related party receivable Deposits Total $ The investment in related party relates to payments made to Hynix Numonyx Semiconductor Ltd., to increase the Company’s equity stake in the Company, but which have not yet been approved by Chinese authorities. The favorable operating lease relates to the Company’s manufacturing facility in Israel. This relates to the fair value of the future minimum lease payments that were included as part of the assets contributed by Intel upon the formation of Numonyx.This is being amortized over the period of the lease, 24 years. 18 The long term receivable related to tax refund is a tax credit in Italy which was generated through the operations of STM Italy, before the operations were contributed to Numonyx. Upon the formation of Numonyx, a long term liability was established as the amounts received from the Italian government will be reimbursed to STM.Such amount is included within ‘Other non-current liabilities’ in the consolidated balance sheet. The related party receivable relates to an end of employment liability in Italy, for employees transferred from STM Italy to Numonyx Italy and for which STM have agreed to reimburse Numonyx. The payable portion of this balance is also included within pension liability in the consolidated balance sheet. Deposits relate mainly to rental deposits on leased office buildings and deposits paid to service providers. 11.OTHER PAYABLES AND ACCRUED LIABILITIES Taxes other than income tax $ Salaries, wages and social charges Provision for restructuring Deferred income on shipments to distributors Current portion of pension liability Accrued income tax Other accrued liabilities Total $ Within current portion of pension liability above, $1.4 million relates to the Italy end of employment fund. This amount is shown also as a receivable from related party within ‘Other investments and non-current assets’ as the amount will be reimbursed to Numonyx by STM. 12.POST-RETIREMENT AND OTHER LONG-TERM EMPLOYEE BENEFITS The Company has a number of defined benefit pension plans covering employees in various countries. The plans provide for pension benefits, the amounts of which are calculated based on factors such as years of service and employee compensation levels. Eligibility is generally determined in accordance with the local statutory requirements.The Company’s major defined benefit pension plans and long-term employee benefit plans are in Israel, Italy, Switzerland, Japan, Korea, and Philippines. The Company adopted the provisions of U.S. GAAP which require that the funded status of defined benefit post-retirement plans be recognized on the consolidated balance sheet, and changes in the funded status be reflected in comprehensive income. U.S. GAAP also requires the measurement date of the plan’s funded status to be the same as the Company’s financial year-end.The measurement date for all plans was the Company’s financial year end. On December 31, 2009, the Company adopted changes issued by the FASB to employers’ disclosures about postretirement benefit plan assets. These changes provide guidance on an employer’s disclosures about plan assets of a defined benefit pension or other postretirement plan. This guidance is intended to ensure that an employer meets the objectives of the disclosures about plan assets in an employer’s defined benefit pension or other postretirement plan to provide users of financial statements with an understanding of the following: how investment allocation decisions are made; the major categories of plan assets; the inputs and valuation techniques used to measure the fair value of plan assets; the effect of fair value measurements using significant unobservable inputs on changes in plan assets; and significant concentrations of risk within plan assets. Other than the required disclosures, the adoption of these changes had no impact on the consolidated financial statements. 19 Funding Policy The Company’s practice is to fund the various pension plans in amounts at least sufficient to meet the minimum requirements of applicable local laws and regulations. The assets of the various plans are invested in corporate equities, corporate debt securities, government debt securities, and other institutional arrangements. The portfolio of each plan depends on plan design and applicable local laws. Depending on the design of the plan, local customs, and market circumstances, the liabilities of a plan may exceed qualified plan assets. Benefit Obligation and Plan Assets The changes in the benefit obligation and plan assets for the plans described above were as follows: Change in projected benefit obligation: Benefit obligation at beginning of period $ Service cost Interest cost Plan participant contributions Actuarial (gain)/loss Benefits paid ) Benefit obligation of acquired business - Currency exchange impact Other ) Ending projected benefit obligation $ Change in plan assets: Fair value of the assets at beginning of the period $ Actual return on plan assets Employer contributions Plan participants’ contributions Benefits paid ) Plan assets of acquired business - Currency impact Other Ending fair value of plan assets $ Amounts recognized in the consolidated balance sheet are as follows: Current liabilities $ Non-current liabilities Total $ Amounts recognized in accumulated other comprehensive income / (loss) net of taxes are as follows: Net actuarial loss $ ) Total $ ) The estimated amounts that will be amortized from ‘Accumulated other comprehensive loss’ at December 31, 2009 into net periodic benefit cost (pre-tax) in 2010 is $0.1 million. 20 Change in accumulated other comprehensive income (loss) net of taxes are as follows: Net actuarial loss at beginning of the period $ ) Amortization of actuarial loss Current year actuarial loss ) Total $ ) Included in the aggregate data in the tables below are the amounts applicable to our pension plans with accumulated benefit obligations in excess of plan assets, as well as plans with projected benefit obligations in excess of plan assets. Amounts related to such plans were as follows: Plans with accumulated benefit obligations in excess of plan assets: Accumulated benefit obligations $ Fair value of plan assets $ Plans with projected benefit obligations in excess of plan assets: Projected benefit obligations $ Fair value of plan assets $ Assumptions Weighted-average assumptions used in the determination of the benefit obligations were as follows: Discount rate % Average increase in compensation % Weighted-average actuarial assumptions used to determine costs for the plans were as follows: Discount rate % Expected long term rate on plan assets % Average increase in compensation % The discount rate was determined by analyzing long term corporate AA bond rates and matching the bond maturity with the average duration of the pension liabilities.In certain markets where there are not corporate bonds, government bond rates are used. Net Periodic Benefit Cost The net periodic benefit cost for the plans included the following components: Service cost $ Interest cost Expected return on plan assets ) Other ) Net periodic pension cost $ 21 Plan Assets The plans’ investments are managed predominantly by insurance companies, and to a lesser extent by third-party trustees, or pension funds consistent with regulations or market practice of the country where the assets are invested. Investments that are managed by qualified insurance companies or pension funds under standard contracts follow local regulations, and the Company is not actively involved in the investment strategy. In general, the investment strategy followed is designed to accumulate a diversified portfolio among markets, asset classes, or individual securities in order to reduce market risk and assure that the pension assets are available to pay benefits as they come due. Alternatively, individual plan members may decide on individual investment strategies for their plan. As such, the Company does not set target allocations of plan assets and does not measure actual allocations of plan assets versus target allocations. The fair value of plan assets by asset type as at December 31, 2009 are summarized below: Asset Category Total Quoted prices in active markets for identical assets (Level 1) Significant observable inputs (Level 2) Significant unobservable inputs (Level 3) Insurance contracts $ - $ - Total $ - $ - Funding Expectations Expected funding for the plans during 2010 is approximately $7 million. Estimated Future Benefit Payments Estimated benefits to be paid from the Company’s pension plans through 2019 are as follows: Years Pension Benefits From 2015 to 2019 13.SHARE BASED COMPENSATION During 2008, an equity incentive plan was established by the Company, but no equity grants were made. 25 million stock units are available for issuance under the plan. During 2009, the first restricted stock unit grants were issued from the plan.The stock units vest over 3 or 4 years from the grant date. However, vesting is also contingent upon a change in control of the Company taking place. The vesting of certain grants made to Executive Officers of the Company are contingent on certain performance targets being met each year and the change in control provision noted above. As the share capital of the Company is not currently traded on any Exchange, the value assigned to stock grants is based on the fair value of the equity of the Company at the time the grants were made. Under the terms of the equity incentive plan, vesting is contingent upon a qualified public offering of shares in the Company, or other change in control of the Company occurring.As at December 31, 2009, because any change in control was contingent upon circumstances beyond the Company’s control, no stock based compensation expense has been recorded in the consolidated statement of operations for the year ended December 31, 2009. 22 Restricted stock unit activity during 2009 is detailed below: (In Thousands, except weighted average fair value amounts) Number of shares Weighted average fair value As at December 31, 2008 - $ - Granted Vested - - Forfeited ) As at December 31, 2009 $ Expected to vest as of December 31, 2009 $ 14.LONG-TERM DEBT AND DEBT OBLIGATIONS TO RELATED PARTIES Debt obligations to related parties Upon the formation of Numonyx, long-term notes were issued to STM, Intel, and FP valued at $155,572, $144,428 and $19,087 respectively.The notes are payable upon the earlier of liquidation of the Company, or March 31, 2038.The interest rate applied to these notes is 9.5% and is payable in the form of additional notes until 2015.Interest also accrues, at the same rate, on the new notes issued. After 2015, the interest is payable in the form of cash.Interest on these notes is recorded as interest expense in the consolidated statement of operations. Total interest accrued during the year ended December 31, 2009 was $32.5 million and is included within ‘Debt obligations to related parties’ in the consolidated balance sheet. The long-term loan notes include covenants which prevent the Company and its subsidiaries from taking on additional debt in excess of $100 million if the total existing debt recorded on the balance sheet is $1,250 million or less, or additional debt in excess of $50 million if the total existing debt recorded on the balance sheet is more than $1,250 million. In addition, the Company may not issue new equity or securities exchangeable into equity that would rank senior to or on parity with the long-term loan notes and may not make dividend distributions other than distributions between subsidiaries of the Company and distributions on the preferred shares.Repayment of the debt obligations to related parties is subordinated to repayment of debt obligations to third parties. On December 30, 2009 an option agreement was signed by Numonyx and STM, granting STM the option to acquire from Numonyx the majority of the assets held at the Company’s facility in Catania, Italy. In consideration for the assets, STM agreed that $78 million of the notes issued to them by Numonyx would be cancelled on completion of the sale. As the option agreement expires on June 30, 2009 with an option to extend by a further three months, these loan notes have been reclassified to short term debt on the consolidated balance sheet. Debt obligations to third parties Long term debt obligations to third parties consisted of the following as at December 31, 2009: Bank loan $ Finance lease obligations Total $ Upon formation, the Company entered into a dollar term loan facility in the amount of $450 million and a multicurrency revolving loan facility in the amount of $100 million.As at December 31, 2009, the $100 million revolving facility had not been drawn down. The facilities are repayable in full on March 25, 2012. Interest of three-month LIBOR + 60 basis points is payable every 3 months and is recorded within interest expense in the consolidated statement of operations. 23 Covenants on the loan facility include a mandatory prepayment of 50% of the facility by the borrowers if the credit rating of either Intel or STM were to be downgraded to a rating by Moody’s that is below Baa3 or by Standard and Poor’s that is below BBB-. In addition, should Intel or STM take on debt at or in excess of $500 million, then the facility would become immediately repayable. The assessment of fair value of the debt obligation to third parties would require the determination of an appropriate credit spread over the benchmark rates for a facility similar to that held by the Company and the application of an adjustment factor for, amongst other factors, illiquidity. The Company has not sought additional similar funding since formation, particularly given market conditions impacting the availability of credit. Finance lease obligations relate to Machinery and Equipment purchased by the Company during the year. The short term element of finance lease obligations is recorded within ‘Current portion of long-term debt’ in the consolidated balance sheet. Aggregate future maturities of total long term debt outstanding (including current portion) are as follows: $ - - Thereafter Total $ 15.OTHER NON-CURRENT LIABILITIES Related party payable $ Other Total $ The related party payable relates to a tax credit in Italy. This tax credit, which is also shown as a long term receivable in the consolidated balance sheet of Numonyx, was generated through the operations of STM Italy, before the operations were contributed to Numonyx. Since the tax credit was generated by STM, when the tax credit is paid by the Italian authorities to Numonyx, the Company will reimburse STM. 16.SHAREHOLDERS’ EQUITY Outstanding Shares The authorized share capital of the Company amounts to EUR 264,205,965. It is divided into: · 250,000,000 ordinary shares of one Euro each; · 14,204,545 convertible preferred shares ‘A’ of one Euro each; and · 142,045 preferred shares ‘A-1’ of one eurocent (EUR0.01) each. As at December 31, 2009, 210,700,758 ordinary shares were issued. 24 Preference Shares As at December 31, 2009, the Company had issued 14,204,545 convertible preferred shares ‘A’ to FP. These preference shares entitle the holder to full voting rights and to a preferential right to distributions upon liquidation or change in control of the Company.Specifically the holders are entitled to a repayment of 1.85 times the original issue price of the shares. The preferred shares ‘A’ may be converted into preferred shares ‘A-1’ or ordinary shares, on terms agreed between the Company and the holders of the preferred shares ‘A’.Such terms must be unanimously approved at a General Meeting of the shareholders. The preferred shares ‘A-1’ entitle holders to a repayment of 1.85 times the original issue price of the shares and also to an amount out of the annual profits equal to 1% of the weighted average of the par value of their shares during the financial year. The dividend preference is non-cumulative.The shares also carry voting rights. No preferred shares ‘A-1’ had been issued at the balance sheet date. 17.OTHER INCOME AND EXPENSES, NET Other income and expenses, net, consisted of the following: Foreign exchange gains $ ) Gain on sale of other non-current assets, net ) Other Total $ ) 18.IMPAIRMENT AND RESTRUCTURING CHARGES Impairment and restructuring charges consisted of the following: Impairment charges $ Restructuring charges Total $ The impairment charges are explained in Note 6, ‘Assets held for Sale’ and Note 8, ‘Intangible Assets’. In 2009, the Company reversed $3.7 million of the provision related to the action in the California Technology Center as a result of a subsequent decision to retain a number of employees that were previously expected to be terminated. During 2009, the Company incurred charges of $8.1 million in employee severance costs related to a workforce reduction action across multiple sites, as part of a program to reduce costs in response to the global economic crisis.These charges were incurred due to the termination of approximately 130 employees. The Company also incurred an additional $4.3 million in employee severance costs related to personnel at Pudong, China. The Company may incur additional restructuring charges in the future for employee severance and benefit arrangements, and facility-related or other exit activities. 25 Restructuring charges incurred during 2009 are summarized as follows: Provision as at January 1, 2009 $ Charges incurred during the period Change in estimate related to reduction in force ) Amounts paid ) Provision as at December 31, 2009 $ 19.INTEREST INCOME AND EXPENSES Interest income and expense consisted of the following: Amortization of loan guarantees $ Interest on debt obligations to related parties Interest on long-term debt Other interest Total interest expense Interest income Total interest expense, net $ 20.INCOME TAXES The provision for income taxes consists of the following components: Current: Netherlands $ - Foreign Total current Deferred: Netherlands - Foreign ) Total deferred ) Total provision for income taxes $ The loss before provision for income taxes included a loss from the Netherlands of approximately $57.6 million and losses of approximately $168.7 million from other foreign subsidiaries during fiscal year 2009. 26 The provision for income taxes differs from the amount estimated by applying the statutory Netherlands income tax rate of 25.5% to income before provision for income taxes as follows: Provision computed at Dutch statutory rate $ ) Foreign rate differential ) Permanent differences Research and development tax credits ) Current year losses not benefited Others Provision for income taxes $ Effective tax rate %) The components of deferred tax assets and liabilities consisted of the following: Deferred tax assets: Accrued compensation $ Other reserves and accruals - Accounts receivable Fixed assets Inventory Unrealized foreign exchange loss Research and development credit carryover Net operating loss carryover Others Total deferred tax assets Less: valuation allowance ) Net deferred tax assets Deferred tax liabilities: Accrued compensation ) Fixed assets (2
